Exhibit 10.15

THIS DEED OF INDEMNIFICATION (“Deed”) dated as of June 3, 2014 and effective as
of the consummation of the merger (the “Merger”) between Pentair Ltd. and the
Company (“Effective Time”), is made by and between Pentair plc, a public limited
company incorporated in Ireland (registered number 536025) and having its
registered office at Arthur Cox Building, Earlsfort Centre, Earlsfort Terrace,
Dublin 2 (the “Company”), and [•] (“Covered Person”).

WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available;

WHEREAS, Covered Person will be a director and/or officer of the Company upon
the Effective Time;

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify persons serving as directors and/or officers of
the Company to the fullest extent permitted by applicable law so that they will
serve or continue to serve as directors and/or officers of the Company free from
undue concern that they will not be so indemnified;

WHEREAS, the articles of association of the Company (the “Articles”) permit the
Company, so far as permitted by the Irish Companies Acts, to indemnify any
current or former member of the Company’s Board of Directors (the “Board”),
current or former officer of the Company or any person who is serving or has
served at the request of the Company as a member of the board of directors or as
an officer of another corporation to the fullest extent permitted by law, and
requires the Company under certain circumstances to advance expenses relating to
the defence or settlement of indemnification matters; and Covered Person has
been serving and continues to serve as a director and/or officer of the Company
in part in reliance on the Articles;

WHEREAS, the Company wishes to provide Covered Person with specific contractual
assurance that the protection promised by the Articles, as well as certain
additional protections permitted by the Articles and applicable law, will be
available to Covered Person (regardless of, among other things, any amendment to
or revocation of the Company’s Articles or any change in the composition of the
Company’s Board or acquisition transaction relating to the Company);

WHEREAS, this Deed is a supplement to and in furtherance of the indemnification
provided in the Articles or other governing documents of the Company and/or its
subsidiaries and any resolutions adopted pursuant thereto and shall not be
deemed a substitute thereafter, nor to diminish or abrogate any rights of the
Covered Person;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the above premises and intending to be
legally bound hereby, the parties agree as follows:

1. Certain Definitions.

(a) Affiliate: any corporation or other person or entity that directly, or
indirectly through one or more intermediaries, controls or is controlled by, or
is under common control with, the person specified.

(b) Board: the Board of Directors of the Company.

(c) Change of Control: shall occur, with respect to the Company, if:

(i) any Person becomes a “Beneficial Owner”, as such term is used in Rule 13d-3
promulgated under the Exchange Act, of 50% or more of the Voting Shares (as
defined below) of the Company;

(ii) the majority of the Board consists of individuals other than Incumbent
Directors, which term means the members of the Board immediately following the
Merger, provided that any person becoming a member of the Board subsequent to
such date whose election or nomination for election was supported by
three-quarters of the members of the Board who then comprised the Incumbent
Directors shall be considered to be an Incumbent Director;

(iii) the Company adopts any plan of liquidation providing for the distribution
of all or substantially all of its assets;

(iv) all or substantially all of the assets or business of the Company is
disposed of pursuant to a merger, consolidation or other transaction (unless the
shareholders of the Company immediately prior to such a merger, consolidation or
other transaction beneficially own, directly or indirectly, 50% or more of the
Voting Shares or other ownership interests of the entity or entities, if any,
that succeed to the assets or business of the Company); or

(v) the Company combines with another company and is the surviving corporation
but, immediately after the combination, the shareholders of the Company
immediately prior to the combination hold, directly or indirectly, 50% or less
of the Voting Shares of the combined company (there being excluded from the
number of shares held by such shareholders, but not from the Voting Shares of
the combined company, any shares received by Affiliates of such other company in
exchange for shares of such other company).

(d) Enterprise: the Company and any other corporation, limited liability
company, partnership, joint venture, trust, employee benefit plan or other
enterprise of which Covered Person is or was serving at the request of the
Company as a director, officer, trustee, general partner, managing member,
fiduciary, board of directors’ committee member, employee or agent.

(e) Exchange Act: the U.S. Securities Exchange Act of 1934, as amended.

 

2



--------------------------------------------------------------------------------

(f) Expenses: any expense, liability, or loss, including reasonable attorneys’
fees, judgments, fines, ERISA excise taxes and penalties, amounts paid or to be
paid in settlement, any interest, assessments, or other charges imposed thereon,
any federal, state, local, or foreign taxes imposed as a result of the actual or
deemed receipt of any payments under this Deed, and all other costs and
obligations, paid or incurred in connection with investigating, defending,
prosecuting (subject to Section 2(b)), being a witness in, participating in
(including on appeal), or preparing for any of the foregoing in, any Proceeding
relating to any Indemnifiable Event. Expenses also shall include Expenses
incurred in connection with any appeal resulting from any Proceeding, including
without limitation the premium, security for, and other costs relating to any
cost bond, supersedeas bond, or other appeal bond or its equivalent.

(g) Indemnifiable Event: (i) any event or occurrence that takes place either
prior to or after the execution of this Deed, related to the fact that Covered
Person is or was a director, officer, secretary or employee of the Company, or
while a director, officer or secretary of the Company is or was serving at the
request of the Company as a director, officer, secretary, employee, trustee,
agent, or fiduciary of any other Enterprise, or related to anything done or not
done by Covered Person in any such capacity, whether or not the basis of the
Proceeding is alleged action in an official capacity as a director, officer,
secretary, employee, trustee, agent, or fiduciary or in any other capacity while
serving as a director, officer, secretary, employee, trustee, agent, or
fiduciary, or (ii) any event or occurrence that took place prior to the
Effective Time, related to the fact that Covered Person was a director or
officer of Pentair Ltd., or while a director or officer of Pentair Ltd. was
serving at the request of Pentair Ltd. as a director, officer, employee,
trustee, agent, or fiduciary of any other Enterprise, or was a director,
officer, employee, trustee, agent, or fiduciary of a foreign or domestic
corporation that was a predecessor corporation of Pentair Ltd. or another
Enterprise at the request of such predecessor corporation, or related to
anything done or not done by Covered Person in any such capacity, whether or not
the basis of the Proceeding is alleged action in an official capacity as a
director, officer, employee, trustee, agent, or fiduciary or in any other
capacity while serving as a director, officer, employee, trustee, agent, or
fiduciary.

(h) Independent Counsel: the person or body appointed as such in connection with
Section 3.

(i) officer of the Company: officer of the Company as defined or appointed by
the Board.

(j) Person: means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization, a governmental authority or similar
entity or organization.

(k) Proceeding: any threatened, pending, or completed investigation, inquiry,
hearing, action, suit, proceeding or alternative dispute resolution mechanism
(including by or in the right of the Company), whether civil, criminal,
administrative or investigative.

(l) Reviewing Party: the person or body appointed as such in accordance with
Section 3.

(m) Specified Change of Control: a Change of Control of the Company (other than
a Change in Control approved by a majority of the Incumbent Directors).

(n) Voting Shares: with respect to any Enterprise, capital shares of any class
or classes having general voting power under ordinary circumstances, in the
absence of contingencies, to elect the directors (or similar function) of such
Enterprise.

 

3



--------------------------------------------------------------------------------

2. Agreement to Indemnify.

(a) General Agreement. In the event Covered Person was, is, or is threatened to
be made a party to or is otherwise involved in a Proceeding by reason of (or
arising in part out of) an Indemnifiable Event, the Company shall indemnify
Covered Person from and against any and all Expenses to the fullest extent
permitted by law, as the same exists or may hereafter be amended or interpreted
(but in the case of any such amendment or interpretation, only to the extent
that such amendment or interpretation permits the Company to provide broader
indemnification rights than were permitted prior thereto). For the purpose of
this Deed, the meaning of the phrase “to the fullest extent permitted by law”
shall include, but not be limited to: (i) to the fullest extent permitted by the
provisions of Irish law and/or the Articles that authorise, permit or
contemplate indemnification by agreement, court action or corresponding
provisions of any amendment to or replacement of such provisions; and (ii) to
the fullest extent authorised or permitted by any amendments to or replacements
of Irish law and/or the Articles adopted after the date of this Deed that
increase the extent to which a company may indemnify its directors, officers or
secretary.

(b) Initiation of Proceeding. Notwithstanding anything in this Deed to the
contrary, Covered Person shall not be entitled to indemnification pursuant to
this Deed in connection with any Proceeding initiated by Covered Person against
the Company or any director or officer of the Company unless (i) the Company has
joined in or the Board has consented to the initiation of such Proceeding;
(ii) the Proceeding is one to enforce indemnification rights under Section 5; or
(iii) the Proceeding is instituted after a Specified Change in Control and
Independent Counsel has approved its initiation.

(c) Mandatory Indemnification. Notwithstanding any other provision of this Deed,
top the fullest extent permitted by law, to the extent that Covered Person has
been successful on the merits or otherwise in defense of any Proceeding relating
in whole or in part to an Indemnifiable Event or in defense of any issue or
matter therein, Covered Person shall be indemnified by the Company hereunder
against all Expenses incurred in connection therewith.

(d) Expense Advances. If Covered Person is made or threatened to be made a party
to a Proceeding or is otherwise involved in a Proceeding by reason of (or
arising in part out of) an Indemnifiable Event, Covered Person is entitled, upon
written request to the Company, to advancement of reimbursement by the Company
of reasonable expenses, including attorneys’ fees and disbursements, incurred by
the person in advance of the final disposition of the Proceeding to the fullest
extent permitted by law (“Expense Advances”), upon receipt by the Company of a
written affirmation by Covered Person of a good faith belief that the criteria
for indemnification by the Company pursuant to this Section 2 have been
satisfied and a written undertaking by Covered Person to repay all amounts so
paid or reimbursed by the Company, if it is ultimately determined (by a final,
non-appealable adjudication or arbitration decision to which Covered Person is a
party) that the criteria for such indemnification under this Section 2 have not
been satisfied. Covered Person shall not be entitled to any Expense Advance in
respect of a

 

4



--------------------------------------------------------------------------------

Proceeding if in the determination of the Reviewing Party (which determination
is subject to challenge by Covered Person pursuant to Section 4(b)) it
previously has already been ultimately determined that Covered Person is not
entitled to indemnification under this Section 2 in respect of the Indemnifiable
Event that is the subject matter of the Proceeding. Covered Person’s obligation
to reimburse the Company for Expense Advances shall be unsecured and no interest
shall be charged thereon.

(e) Partial Indemnification. If Covered Person is entitled under any provision
of this Deed to indemnification by the Company for some or a portion of
Expenses, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify Covered Person for the portion thereof to which Covered
Person is entitled.

(f) Prohibited Indemnification. Notwithstanding any other provision of this
Deed, no indemnification pursuant to this Deed shall be paid by the Company:

(i) on account of any Proceeding in which judgment is rendered against Covered
Person for an accounting of profits made from the purchase or sale by Covered
Person of securities of the Company pursuant to the provision of Section 16(b)
of the Exchange Act or similar provision of any federal, state, or local laws;
or

(ii) if a court or governmental or administrative authority of competent
jurisdiction by a final determination not subject to appeal, determines that
such indemnification would be invalid under applicable law.

3. Reviewing Party; Exhaustion of Remedies. (a) Prior to any Specified Change in
Control, the Reviewing Party with respect to a Proceeding shall be (i) the
members of the Board who are not parties to such Proceeding, even though less
than a quorum (acting by a majority vote thereof); (ii) a committee comprised
entirely of members of the Board who are not parties to such Proceeding (acting
by a majority vote thereof), such committee to be designated by a majority vote
of the Board; (iii) if there is no such member of the Board, or if such member
or members of the Board so direct, by Independent Counsel in a written opinion;
or (iv) the General Meeting of Shareholders (acting by resolution of a majority
of the shares represented at the General Meeting). After a Specified Change of
Control, the Reviewing Party shall be Independent Counsel.

(b) With respect to all matters arising after a Specified Change in Control
concerning the rights of Covered Person to indemnification and Expense Advances
under this Deed, the indemnification agreement, dated as of the date hereof,
between Pentair Management Company and Covered Person (the “Pentair Management
Company Indemnification Agreement”), or any other agreement to which the Company
or any of its Affiliates is a party or under applicable law or the Articles now
or hereafter in effect relating to indemnification for Indemnifiable Events, the
Company and Pentair Management Company shall seek legal advice only from
Independent Counsel selected by Covered Person and approved by the Company
(which approval shall not be unreasonably withheld), and who has not otherwise
performed services for the Company, Pentair Management Company or Covered Person
(other than previously acting as Independent Counsel) within the last five
years. The Independent Counsel shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest

 

5



--------------------------------------------------------------------------------

(other than previously acting as Independent Counsel) in representing the
Company, Pentair Management Company or Covered Person in an action to determine
Covered Person’s rights under this Deed. Such Independent Counsel, among other
things, shall render its written opinion to the Company, Pentair Management
Company and Covered Person as to whether and to what extent Covered Person
should be permitted to be indemnified under applicable law. In doing so, the
Independent Counsel may consult with (and rely upon) counsel in any appropriate
jurisdiction who would qualify as Independent Counsel (“Local Counsel”). The
Company agrees to pay the reasonable fees of the Independent Counsel and the
Local Counsel and to indemnify fully such counsel against any and all expenses
(including attorneys’ fees), claims, liabilities, loss, and damages arising out
of or relating to this Deed or the engagement of Independent Counsel or the
Local Counsel pursuant hereto.

(c) The Pentair Management Company Indemnification Agreement provides that,
prior to making written demand on Pentair Management Company for indemnification
pursuant to Section 4(a) of the Pentair Management Company Indemnification
Agreement or making a request for Expense Advance (as defined in the Pentair
Management Company Indemnification Agreement) pursuant to Section 2(d) of the
Pentair Management Company Indemnification Agreement, Covered Person shall
(i) seek such indemnification or Expense Advance, as applicable, under any
applicable insurance policy and (ii) request that the Company consider in its
discretion whether to make such indemnification or Expense Advance, as
applicable. Upon any such request by Covered Person of the Company, the Company
shall consider whether to make such indemnification or Expense Advance, as
applicable, based on the facts and circumstances related to the request. The
Company may require, as a condition to making any indemnification or Expense
Advance, as applicable, that Covered Person enter into an agreement providing
for such indemnification or Expense Advance, as applicable, to be made subject
to substantially the same terms and conditions applicable to an indemnification
or Expense Advance, as applicable, by Pentair Management Company under the
Pentair Management Company Indemnification Agreement (including, without
limitation, conditioning any Expense Advance upon delivery to the Company of an
undertaking of the type described in Section 2(d) of the Pentair Management
Company Indemnification Agreement).

4. Indemnification Process and Appeal.

(a) Indemnification Payment. Covered Person shall be entitled to indemnification
of Expenses, and shall receive payment thereof, from the Company in accordance
with this Deed as soon as practicable after Covered Person has made written
demand on the Company for indemnification, unless the Reviewing Party has given
a written opinion to the Company that Covered Person is not entitled to
indemnification under applicable law.

(b) Adjudication or Arbitration. (i) If Covered Person has not received
indemnification or an Expense Advance after making a demand in accordance with
the terms of this Deed (a “Nonpayment”), Covered Person shall have the right to
enforce its indemnification rights under this Deed by commencing litigation in a
court in Ireland having subject matter jurisdiction thereof (each such court, as
applicable, the “Applicable Court”) in each case seeking an initial
determination by the court or challenging any determination by the Reviewing
Party or any aspect thereof. Any determination by the Reviewing Party not
challenged by Covered Person in any such litigation shall be binding on the
Company, Pentair Management

 

6



--------------------------------------------------------------------------------

Company and Covered Person. The remedy provided for in this Section 4(b) shall
be in addition to any other remedies available to Covered Person at law or in
equity. The Company, Pentair Management Company and Covered Person hereby
irrevocably and unconditionally (A) agree that any action or proceeding arising
out of or in connection with this Deed shall be brought only in the Applicable
Court and not in any court in the United States or in any other country,
(B) consent to submit to the exclusive jurisdiction of the Applicable Court for
purposes of any action or proceeding arising out of or in connection with this
Deed, (C) waive any objection to the laying of venue or any such action or
proceeding in the Applicable Court, and (D) waive, and agree not to plead or to
make, any claim that any such action or proceeding brought in the Applicable
Court has been brought in an improper or inconvenient forum.

(ii) Alternatively, in the case of a Nonpayment, Covered Person, at his or her
option, may seek an award in arbitration to be conducted by a single arbitrator
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association.

(iii) In the event that a determination shall have been made pursuant to this
Deed that Covered Person is not entitled to indemnification or an Expense
Advance, any judicial proceeding or arbitration commenced pursuant to this
Section 4(b) shall be conducted in all respects as a de novo trial, or
arbitration, on the merits, and Covered Person shall not be prejudiced by reason
of that adverse determination. In any judicial proceeding or arbitration
commenced pursuant to this Section 4(b) the Company shall have the burden of
proving Covered Person is not entitled to indemnification or Expense Advance, as
the case maybe. If Covered Person commences a judicial proceeding or arbitration
pursuant to this Section 4(b), Covered Person shall not be required to reimburse
the Company for any advances pursuant to Section 2(d) until a final
determination is made with respect to Covered Person’s entitlement to an Expense
Advance (as to which all rights of appeal have been exhausted or lapsed).

(iv) In the event that Covered Person, pursuant to this Section 4(b), seeks a
judicial adjudication of or an award in arbitration to enforce his or her rights
under, or to recover damages for breach of, this Deed, if Covered Person
prevails in whole or in part in such action, Covered Person shall be entitled to
recover from the Company, and shall be indemnified by the Company against, any
and all Expenses actually and reasonably incurred by Covered Person in so
enforcing his or her rights under, or so recovering damages for breach of, this
Deed, in such judicial adjudication or arbitration.

(c) Defence to Indemnification, Burden of Proof, and Presumptions.

(i) It shall be a defence to any action brought by Covered Person against the
Company to enforce this Deed that it is not permissible under applicable law for
the Company to indemnify Covered Person for the amount claimed; provided that
the Company may not assert this defence in an action brought by Covered Person
to enforce a claim for Expense Advance in respect of a Proceeding unless it
previously has already been ultimately determined (by a final, non-appealable
adjudication or arbitration decision to which Covered Person is a party) that
Covered Person is not entitled to indemnification under Section 2 in respect of
the Indemnifiable Event that is the subject matter of the Proceeding.

 

7



--------------------------------------------------------------------------------

(ii) In connection with any action or any determination by the Reviewing Party
or otherwise as to whether Covered Person is entitled to be indemnified
hereunder, the burden of proving such a defence or determination shall be on the
Company.

(iii) Neither the failure of the Reviewing Party or the Company (including its
Board, Independent Counsel, or its shareholders) to have made a determination
prior to the commencement of such action by Covered Person that indemnification
of Covered Person is proper under the circumstances because Covered Person has
met the standard of conduct set forth in applicable law, nor an actual
determination by the Reviewing Party or Company (including its Board,
Independent Counsel, or its shareholders) that Covered Person had not met such
applicable standard of conduct, shall be a defence to the action or create a
presumption that Covered Person has not met the applicable standard of conduct.

(iv) For purposes of this Deed, to the fullest extent permitted by law, the
termination of any claim, action, suit, or proceeding, by judgment, order,
settlement (whether with or without court approval), conviction, or upon a plea
of nolo contendere, or its equivalent, shall not, of itself, create a
presumption that Covered Person did not meet any particular standard of conduct
or have any particular belief or that a court has determined that
indemnification is not permitted by applicable law.

(v) For purposes of any determination of good faith in relation to this Deed,
Covered Person shall be deemed to have acted in good faith if Covered Person’s
action is based on the records or books of account of any Enterprise, including
financial statements, or on information supplied to Covered Person by the
management of such Enterprise in the course of their duties, or on the advice of
legal counsel for such Enterprise or on information or records given or reports
made to such Enterprise by an independent certified public accountant or by an
appraiser or other expert selected by such Enterprise. The provisions of this
Section 4(c)(v) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which Covered Person may be deemed or found to have met
the applicable standard of conduct set forth in applicable law.

(vi) The knowledge and/or actions, or failure to act, of any other director,
trustee, partner, managing member, fiduciary, officer, agent or employee of any
Enterprise shall not be imputed to Covered Person for purposes of determining
any right to indemnification under this Deed.

(vii) The Company shall be precluded from asserting in any judicial proceeding
or arbitration commenced pursuant to this Deed that the procedures or
presumptions of this Deed are not valid, binding and enforceable and shall
stipulate in any court or before any arbitrator that the Company is bound by all
the provisions of this Deed.

5. Indemnification for Expenses Incurred in Enforcing Rights. In addition to
Covered Person’s rights under Section 4(b)(iv), the Company shall indemnify
Covered Person against any and all Expenses that are incurred by Covered Person
in connection with any action brought by Covered Person:

 

8



--------------------------------------------------------------------------------

(a) for indemnification or advance payment of Expenses under any agreement to
which the Company or any of its Affiliates is a party (other than this Deed) or
under applicable law, the Articles now or hereafter in effect relating to
indemnification or advance payment of Expenses for Indemnifiable Events (it
being specified, for the avoidance of doubt, that this clause (a) shall not be
deemed to provide Covered Person with a right to the indemnification or advance
payment of Expenses being sought in such action); and/or

(b) for obtaining recovery under directors’ and officers’ liability insurance
policies maintained by the Company,

but only in the event that Covered Person ultimately is determined to be
entitled to such indemnification or insurance recovery, as the case may be. In
addition, the Company shall, if so requested by Covered Person, provide Expense
Advances to Covered Person, subject to and in accordance with Section 2(d), in
respect of any such action.

6. Notification and Defense of Proceeding.

(a) Notice. Promptly after receipt by Covered Person of notice of the
commencement of any Proceeding, Covered Person shall, if a claim in respect
thereof is to be made against the Company under this Deed, notify the Company
and Pentair Management Company of the commencement thereof; but the omission so
to notify the Company and Pentair Management Company will not relieve the
Company from any liability that it may have to Covered Person, except as
provided in Section 6(c).

(b) Defence. With respect to any Proceeding as to which Covered Person notifies
the Company and Pentair Management Company of the commencement thereof, the
Company will be entitled to participate in the Proceeding at its own expense and
except as otherwise provided below, to the extent the Company so wishes, it may
assume the defence thereof with counsel reasonably satisfactory to Covered
Person. After notice from the Company to Covered Person of its election to
assume the defence of any Proceeding, the Company shall not be liable to Covered
Person under this Deed or otherwise for any Expenses subsequently incurred by
Covered Person in connection with the defence of such Proceeding other than
reasonable costs of investigation or as otherwise provided below. Covered Person
shall have the right to employ legal counsel in such Proceeding, but all
Expenses related thereto incurred after notice from the Company of its
assumption of the defence shall be at Covered Person’s expense unless: (i) the
employment of legal counsel by Covered Person has been authorized by the
Company, (ii) Covered Person has reasonably determined that there may be a
conflict of interest between Covered Person and the Company in the defence of
the Proceeding, (iii) after a Specified Change in Control, the employment of
counsel by Covered Person has been approved by the Independent Counsel, or
(iv) the Company shall not in fact have employed counsel to assume the defence
of such Proceeding, in each of which cases all Expense of legal counsel of
Covered Person in respect of the Proceeding shall be borne by the Company. The
Company shall not be entitled to assume the defence of any Proceeding brought by
or on behalf of the Company or as to which Covered Person shall have employed
legal counsel as provided for in (ii), (iii) and (iv) above.

 

9



--------------------------------------------------------------------------------

(c) Settlement of Claims. The Company shall not be liable to indemnify Covered
Person under this Deed or otherwise for any amounts paid in settlement of any
Proceeding effected without the Company’s written consent, such consent not to
be unreasonably withheld; provided, however, that if a Specified Change in
Control has occurred, the Company shall be liable for indemnification of Covered
Person for amounts paid in settlement if the Independent Counsel has approved
the settlement. The Company shall not settle any Proceeding in any manner that
would impose any penalty or limitation on Covered Person without Covered
Person’s written consent. The Company shall not be liable to indemnify Covered
Person under this Deed with regard to any judicial award to the extent the
Company was not given a reasonable and timely opportunity, at its expense, to
participate in the defence of such action; the Company’s liability hereunder
shall not be excused if participation in the Proceeding by the Company was
barred by this Deed.

7. Establishment of Trust. In the event of a Specified Change in Control, the
Company shall, upon written request by Covered Person, create a trust for the
benefit of Covered Person (the “Trust”) and from time to time upon written
request of Covered Person shall fund the Trust in an amount sufficient to
satisfy any and all Expenses reasonably anticipated at the time of each such
request to be incurred in connection with investigating, preparing for,
participating in, and/or defending any Proceeding relating to an Indemnifiable
Event. The amount or amounts to be deposited in the Trust pursuant to the
foregoing funding obligation shall be determined by the Independent Counsel. The
terms of the Trust shall provide that (i) the Trust shall not be revoked or the
principal thereof invaded without the written consent of Covered Person,
(ii) the Trustee (as defined below) shall advance, within five business days of
a request by Covered Person, any and all Expenses to Covered Person (and Covered
Person hereby agrees to reimburse the Trust under the same circumstances for
which Covered Person would be required to reimburse the Company under
Section 2(d) of this Deed), (iii) the Trust shall continue to be funded by the
Company in accordance with the funding obligation set forth above, (iv) the
Trustee shall promptly pay to Covered Person all amounts for which Covered
Person shall be entitled to indemnification pursuant to this Deed or otherwise,
and (v) all unexpended funds in the Trust shall revert to the Company upon a
final determination by the Independent Counsel or a court of competent
jurisdiction, as the case may be, that Covered Person has been fully indemnified
under the terms of this Deed. The trustee of the Trust (the “Trustee”) shall be
chosen by Covered Person. Nothing in this Section 7 shall relieve the Company of
any of its obligations under this Deed. All income earned on the assets held in
the Trust shall be reported as income by the Company for federal, state, local,
and foreign tax purposes. The Company shall pay all costs of establishing and
maintaining the Trust and shall indemnify the Trustee against any and all
expenses (including attorney’s fees), claims, liabilities, loss, and damages
arising out of or relating to this Deed or the establishment and maintenance of
the Trust.

8. Non-Exclusivity. It being the policy of the Company that indemnification of
Covered Person shall be made to the fullest extent permitted by law, the
indemnification provided by this Deed shall not be deemed exclusive (a) of any
other rights that Covered Person may be entitled, including pursuant to the
Articles, any separate agreement, including the Pentair Management
Indemnification Agreement (provided, however, that upon the Effective Time, this
Deed shall supersede any indemnification agreement between Pentair Ltd. and
Covered Person entered into prior to the date thereof), applicable law, any
insurance purchased by the Company, vote of shareholders or disinterested
members of the Board, or pursuant to the direction (however embodied) of any
court of competent jurisdiction, or otherwise, both as to action in his or her
official capacity and as to action in another capacity while holding such
office, or (b) of

 

10



--------------------------------------------------------------------------------

the power of the Company to indemnify any person who is or was an employee or
agent of the Company or of another Enterprise which he or she is serving or has
served at the request of the Company. The indemnification provided by this Deed
shall continue as to Covered Person after he or she has ceased to be a member of
the Board or officer of the Company and shall inure to the benefit of his or her
heirs, executors, and administrators.

To the extent that a change in applicable law (whether by statute or judicial
decision) permits greater indemnification than would be afforded currently under
the Articles, the Pentair Management Company Indemnification Agreement,
applicable law or this Deed, it is the intent of the parties that Covered Person
enjoy by this Deed the greater benefits so afforded by such change.

9. Liability Insurance. The Company may procure insurance on behalf of Covered
Person against any liability asserted against him or her and incurred by him or
her in any such capacity, or arising out of his or her status as such, whether
or not the Company would have the power to indemnify him against such liability
under the provisions of this Deed, the Articles and/or applicable law. The
insurance premiums shall be charged to and paid by the Company or its
subsidiaries.

To the extent the Company maintains an insurance policy or policies providing
general and/or directors’ and officers’ liability insurance, Covered Person
shall be covered by such policy or policies, in accordance with its or their
terms, to the maximum extent of the coverage available for any Company director
or officer.

10. Exclusions. In addition to and notwithstanding any other provision of this
Deed to the contrary, the Company shall not be obligated under this Deed to make
any payment pursuant to this Deed for which payment is expressly prohibited by
law (including, with respect to any director or secretary of the Company, in
respect of any liability expressly prohibited from being indemnified pursuant to
section 200 of the Irish Companies Act 1963 (as amended) (including any
successor provisions) but (i) in no way limiting any rights under section 391 of
the Irish Companies Act 1963 (as amended), and (ii) to the extent any such
limitations or prescriptions are amended or determined by a court of a competent
jurisdiction to be void or inapplicable, or relief to the contrary is granted,
then the Covered Person shall receive the greatest rights then available under
law.

11. Continuation of Contractual Indemnity or Period of Limitations. All
agreements and obligations of the Company contained herein shall continue for so
long as Covered Person shall be subject to, or involved in, any Proceeding for
which indemnification is provided pursuant to this Deed.

12. Contribution. To the fullest extent permissible under applicable law, if the
indemnification provided for in this Deed is unavailable to Covered Person for
any reason whatsoever, the Company, in lieu of indemnifying Covered Person,
shall contribute to the amount incurred by Covered Person, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any claim relating to an
Indemnifiable Event under this Deed, in such proportion as is deemed fair and
reasonable in light of all of the circumstances of such Proceeding in order to
reflect (i) the relative benefits received by the Company and Covered Person as
a result of the event(s) and/or transaction(s) giving cause to such Proceeding;
and/or (ii) the relative fault of the Company (and its directors, officers,
employees and agents) and Covered Person in connection with such event(s) and/or
transaction(s).

 

11



--------------------------------------------------------------------------------

13. Amendment of this Deed. No supplement, modification, or amendment of this
Deed shall be binding unless executed in writing by both of the parties hereto.
No waiver of any of the provisions of this Deed shall be binding unless in the
form of a writing signed by the party against whom enforcement of the waiver is
sought, and no such waiver shall operate as a continuing waiver. Except, as
specifically provided herein, no failure to exercise or any delay in exercising
any right or remedy hereunder shall constitute a waiver thereof.

14. Subrogation. In the event of payment under this Deed, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Covered Person, who shall execute all papers required and shall do everything
that may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.

15. No Duplication of Payments. The Company shall not be liable under this Deed
to make any payment in connection with any claim made against Covered Person to
the extent Covered Person has otherwise received payment (under any insurance
policy, the Articles, the Pentair Management Company Indemnification Agreement
or otherwise) of the amounts otherwise indemnifiable hereunder.

16. Obligations of the Company. In the event a Proceeding results in a judgment
in Covered Person’s favor or otherwise is disposed of in a manner that allows
the Company to indemnify Covered Person in connection with such Proceeding under
the Articles as then in effect, the Company will provide such indemnification to
Covered Person and will reimburse Pentair Management Company for any
indemnification or Expense Advance previously made by Pentair Management Company
in connection with such Proceeding.

17. Assignability; Binding Effect. This Deed is not assignable by either the
Company or Covered Person without the prior written consent of the other and any
attempt to assign this Deed without such consent shall be void and of no effect.
This Deed shall be binding upon and inure to the benefit of and be enforceable
by the parties hereto and their respective successors (including any direct or
indirect successor by purchase, merger, consolidation, or otherwise to all or
substantially all of the business and/or assets of the Company), assigns,
spouses, heirs, and personal and legal representatives; provided, however, that
Pentair Management Company shall be a beneficiary of, and have the right to
enforce, Section 16 hereof. The Company shall require and cause any successor
(whether direct or indirect by purchase, merger, consolidation, or otherwise) to
all, substantially all, or a substantial part, of the business and/or assets of
the Company, by written agreement in form and substance satisfactory to Covered
Person, expressly to assume and agree to perform this Deed in the same manner
and to the same extent that the Company would be required to perform if no such
succession had taken place. The indemnification provided under this Deed shall
continue as to Covered Person for any action taken or not taken while serving in
an indemnified capacity pertaining to an Indemnifiable Event even though he may
have ceased to serve in such capacity at the time of any Proceeding or is
deceased and shall inure to the benefit of the heirs, executors, administrators,
legatees and assigns of such a person.

 

12



--------------------------------------------------------------------------------

18. Severability. Any term or provision of this Deed which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Deed in any other
jurisdiction. If any provision of this Deed is so broad as to be unenforceable,
such provision shall be interpreted to be only so broadly as is enforceable.

19. Governing Law. This Deed shall be governed by and construed in accordance
with the laws of Ireland without giving effect to any choice or conflict of law
or rules.

20. Counterparts. This Deed may be executed in multiple counterparts (any one of
which need not contain the signatures of both the Company and Covered Person),
each of which shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement. This Deed, to the extent signed and
delivered by means of a facsimile machine or other electronic transmission,
shall be treated in all manner and respects as an original agreement and shall
be considered to have the same binding legal effects as if it were the original
signed version thereof delivered in person. At the request of either the Company
or Covered Person, the other party shall re-execute original forms thereof and
deliver them to the requesting party. Neither the Company nor Covered Person
shall raise the use of a facsimile machine or other electronic means to deliver
a signature or the fact that any signature was transmitted or communicated
through the use of facsimile machine or other electronic means as a defence to
the formation of an agreement and both the Company and Covered Person forever
waive any such defence.

21. Notices. All notices, demands, and other communications required or
permitted hereunder shall be made in writing and shall be deemed to have been
duly given if delivered by hand, against receipt, or mailed, postage prepaid,
certified or registered mail, return receipt requested, and addressed to the
Company at:

Pentair plc

Arthur Cox Building

Earlsfort Centre

Earsfort Terrace

Dublin 2

Ireland

Attention: Secretary

and

Pentair Management Company

5500 Wayzata Blvd, Suite 800

Golden Valley, Minnesota

Attention: General Counsel

And to Covered Person at:

[Name, Address]

 

13



--------------------------------------------------------------------------------

Notice of change of address shall be effective only when given in accordance
with this Section. All notices complying with this Section shall be deemed to
have been received on the date of hand delivery or on the day of actual receipt.

22. Interpretation. The words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”. The word “will” shall
be construed to have the same meaning and effect as the word “shall”. The word
“or” shall be construed to have the same meaning and effect as the inclusive
term “and/or”. The word “extent” in the phrase “to the extent” shall mean the
degree to which a subject or other thing extends, and such phrase shall not mean
simply “if”. Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth therein)
and (ii) the headings contained in this Deed are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Deed.

[The remainder of page intentionally left blank.]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Deed to be executed as
of the day and year first above written.

 

GIVEN under the Common Seal of    PENTAIR PLC   

 

and delivered as a Deed    Director   

 

   Director/Secretary

SIGNED and DELIVERED as a DEED

by [COVERED PERSON]

in the presence of:

  

 

   Signature

 

   Witness (Signature)   

 

   Witness (Print Name)    Witness Address:                  